Case 1:20-cv-00338-DKW-WRP Document 3 Filed 08/10/20 Page 1 of 2             PageID #: 20




                    THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF HAWAII

 ANGELO DAVID PENQUE,            )             CIV. NO. 20-00338 DKW-WRP
 #A6110619                       )
                                 )             ORDER DENYING MOTION TO
           Plaintiff,            )             PROCEED IN FORMA PAUPERIS
                                 )
           vs.                   )
                                 )
 DEP’T OF PUBLIC SAFETY, et al., )
                                 )
           Defendants.           )
 _______________________________ )

       Before the court is Plaintiff’s Motion to Proceed In Forma Pauperis. ECF

 No. 2. The Motion is not on a court form, lacks certification by prison officials

 regarding the amount currently in Plaintiff’s account, and lacks an account

 statement showing all deposits and withdrawals for the preceding six months. See

 28 U.S.C. § 1915(a)(2). Plaintiff’s Motion is DENIED as incomplete.

       Plaintiff is DIRECTED to submit a complete in forma pauperis application

 on a form provided by the Clerk of Court that contains the information listed above

 on or before August 21, 2020. Failure to timely do so will result in automatic

 dismissal of this suit without prejudice. See Fed. R. Civ. P. 41(b); see also

 Olivares v. Marshall, 59 F.3d 109, 112 (9th Cir. 1995). The court will take no

 action on Plaintiff’s submissions until he has either paid the $400.00 civil filing fee

 or is granted in forma pauperis status.
Case 1:20-cv-00338-DKW-WRP Document 3 Filed 08/10/20 Page 2 of 2                         PageID #: 21




          The Clerk of Court is DIRECTED to send Plaintiff an Application To

 Proceed In Forma Pauperis By A Prisoner so that he can comply with this Order.

          IT IS SO ORDERED.
          DATED: August 10, 2020 at Honolulu, Hawaii.




                                                          /s/ Derrick K. Watson
                                                          Derrick K. Watson
                                                          United States District Judge




 Angelo David Penque v. Dep’t of Public Safety, et al; Civil No. 20-00338 DKW-
 WRP; ORDER DENYING MOTION TO PROCEED IN FORMA PAUPERIS

 Penque v. Dep’t of Public Safety, et al., No. 1:20-cv-00338 DKW-WRP




                                                            2
